LIr'soo3rn, J•
This suit was brought on two contracts tII writing, under seal, ma~1n by the plaintill~ in error, to the defendants in error; one for the payment of $464.20 in cash-notes due since the 1st clay of January, 1845, payable (>110 (my after its date ; the other was for the payment of a different amount, but payable pi~cisely in the same way, iii cash-notes due, ~o.
On the trial in tlie coult below th~ jn(Ige charged the jiuy that it was not ne~es~ary for the plaintiffs to prove the value of the c~s1i-notes mentioned ía the writing obligatory sued on; aI!d no evidence was offered to prove the same.
That this instruction was erroneous we entertain not the least doubt. It was the only material point presented to our eon~iclerahiou touching the merits wlwn tins caine cause was before us two Years ago. On full consideration we (Icduled the point dlirceily to the reverse of the opiiitofl of the district judge as presented to us by the bill of exceptions. We will not again open this question for discnssion. It is unfortunate for the plaintiWs below that they have been subjected to so much cost and delay in the recovery of what was really due on the obligations sued upon; but it results from claiming too much and *194being sustained in that claim by a mistaken opinion of the law expressed by the court below.
Onr respect for the judge who presided on the trial in this case in the court below forbids the belief tliat ho was aware of the points on which the judgment had been reversed when the cause was first before us. He was doubtless misinformed, and thought that it was on one less essential to the merits and only touching-the regularity of the service of process. The judgment is reversed and the cause remanded.
Judgment reversed.